Name: 91/585/EEC: Commission Decision of 4 November 1991 determining the minimal configuration of certain equipment for the computerized network linking veterinary authorities (Animo)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  agricultural policy;  information and information processing
 Date Published: 1991-11-15

 Avis juridique important|31991D058591/585/EEC: Commission Decision of 4 November 1991 determining the minimal configuration of certain equipment for the computerized network linking veterinary authorities (Animo) Official Journal L 314 , 15/11/1991 P. 0054 - 0055 Finnish special edition: Chapter 3 Volume 39 P. 0161 Swedish special edition: Chapter 3 Volume 39 P. 0161 COMMISSION DECISION of 4 November 1991 determining the minimal configuration of certain equipment for the computerized network linking veterinary authorities (Animo) (91/585/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/174 (2), and in particular Article 20 (3) thereof, Whereas the Commission adopted on 19 July 1991 Decision 91/398/EEC (3) on a computerized network linking veterinary authorities (Animo), and on 22 July 1991 Decision 91/426/EEC (4) laying down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo); Whereas in order for the network to be set up it is necessary to determine the minimal configuration of the equipment provided for in the first, second and third indents of Article 2 (2) of Decision 91/398/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The equipment provided for in the first, second and third indents of Article 2 (2) of Decision 91/398/EEC must have the minimal configuration defined in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 85, 5. 4. 1991, p. 37. (3) OJ No L 221, 9. 8. 1991, p. 30. (4) OJ No L 234, 28. 8. 1991, p. 27. ANNEX MINIMAL EQUIPMENT CONFIGURATION 1. Microprocessor: Intel 80 - 386 - 20 Mhz 2. Hard disk capacity: 100 Mb 3. Reader capacity: 1 Ã  3,5 inch diskette (1,44 MB) 4. Random access memory capacity: (RAM): 4 Mb 5. Ports: 2 serial ports - 1 parallel port 6. Printer: Medium print quality 7. Screen: Monochrome 8. Modem, where necessary: CCITT V22 bis